Citation Nr: 1438301	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2  Entitlement to an increase in the 20 percent evaluation currently assigned for a right knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to August 1971.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an October 2009 RO decision that denied service connection for PTSD, and a March 2010 decision that reduced from 20 percent to 10 percent the evaluation assigned for the right knee disability.  

In September 2012, the Board reinstated the 20 percent evaluation for the Veteran's right knee disability and remanded the appeal for additional development.  At that time, the Board expanded the claim for PTSD, to an acquired psychiatric disability, including PTSD under the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

By rating action in March 2013, the RO granted service connection for depression, and assigned a 10 percent evaluation from June 19, 2009, and a 100 percent evaluation from January 25, 2013.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the ratings assigned.  Accordingly, this issue will not be addressed in this decision.  However, as the Veteran's initial claim was for PTSD, this issue is still in appellate status and must be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of military service.  

2.  The Veteran's right knee disability is manifested principally by limitation of motion to no less than 110 degrees of flexion, no limitation of extension, without instability, subluxation or crepitus and no functional limitation due to pain, weakness, incoordination or fatigability on repetitive use or during flare-ups.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).  

2.  The criteria for an evaluation in excess of 20 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5015-5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2009 (PTSD) and September 2009 (right knee disability).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in May 2012.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the May 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior determinations, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his right knee disability and to identify any pertinent evidence not currently associated with the claims.  With respect to the claim of service connection for a psychiatric disorder, the VLJ asked questions to address the criteria to substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The issues on appeal were also remanded in September 2012 for additional development of the record.  The remand directives included obtaining any additional service records that might confirm his alleged stressors for PTSD, and any outstanding VA medical records, and to undertake an appropriate VA examinations to determine the nature and etiology of his psychiatric symptoms and the severity of is right knee disability.  Additional VA treatment records were obtained and associated with the claims file (and Virtual VA), and the Veteran was examined by VA in March 2013.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history, reviewed the claims file, and provided rational explanations for the conclusions reached.  

At this point, the Board notes that while the Veteran testified that he was diagnosed with PTSD by a VA examiner (identified by name) during the pendency of this appeal, and that the Board identified a June 2009 VA treatment record that showed a positive PTSD screen by the identified VA examiner and that further evaluation would be undertaken the following month, a review of the medical reports of record do not show that the Veteran was ever diagnosed with PTSD by the identified VA examiner or any other healthcare provider at anytime since his discharge from service.  The evidentiary record as currently constituted does not show that the Veteran was afforded a psychiatric evaluation for PTSD in July 2009 or subsequent thereto, other than the examination order by the Board in the remand instructions.  Moreover, the Veteran underwent a VA psychiatric examination in March 2013, to determine the nature and etiology of any identified psychiatric disorder.  As will be discussed below, the preponderance of the competent, probative medical evidence of record shows that the Veteran does not meet the criteria for a diagnosis of PTSD.  Accordingly, the Board finds that all VA treatment records have been obtained and associated with the claims file, and that no useful purpose would be served by remanding the appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD also do not require verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.   

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

PTSD

Concerning the claim for PTSD, the Veteran contends that he suffers from PTSD as a result of having seen airplanes full of dead soldiers that were being transported from Vietnam through Okinawa - where he was stationed, back to the United States.  

In this case, contrary to the Veteran's testimony that he was diagnosed with PTSD by a VA examiner in June 2009, a review of all VA medical reports failed to show that he was ever diagnosed with PTSD by any healthcare provider at anytime since his discharge from service.  Other than a positive PTSD screen on a VA outpatient note in June 2009, which was based entirely on the Veteran's response to three questions, the evidentiary record does not show a diagnosis of PTSD.  

Moreover, the Veteran was examined by VA in March 2013, for the specific purpose of determining the nature and etiology of any identified psychiatric disorder.  The examiner reviewed the claims file and elicited a stressor and medical history from the Veteran.  The examiner concluded that while the Veteran manifested some symptoms of PTSD, he did not meet the criteria for a diagnosis of PTSD.  

In this case, the Board finds the March 2013 VA opinion persuasive, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found noted that while the Veteran had some symptoms of PTSD, he did not meet the criteria for a diagnosis of PTSD.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not provided any competent medical evidence to rebut that opinion.  Thus, the most probative evidence consists of the March 2013 VA examination.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, he is not competent to diagnose a psychiatric disability.  The Veteran has not been shown to have the expertise to provide a credible opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Right Knee Disability

The Veteran contends that his right knee disability is more severe than is reflected in the 20 percent evaluation currently assigned.  

Historically, service connection was established for a right knee disability by the RO in March 1972, based on treatment for a cystic lesion on the distal femur in service; diagnosed as Pellegrini Stieda disease, and evidence of continued pain on use, limitation of flexion to 115 degrees and an inability to squat to more than 75 percent of normal on VA examination in February 1972.  All other clinical findings on the VA examination were essentially within normal limits.  There was no evidence of ligament weakness and x-ray studies showed a calcification on the upper portion of the medial collateral ligament, but was otherwise normal.  The RO assigned a 10 percent evaluation for the Veteran's right knee disability under Diagnostic Codes (DC) 5015-5257.  

At this point, it should be noted that the rating schedule for DC 5015 has not changed since 1972, and provides that benign bone growths are to be evaluated based on limitation of motion of the affected parts, as arthritis, degenerative, except gout which is to be rated under DC 5002.  (The Veteran has never been shown to have gout in the right knee.)  

DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Based on the objective medical findings and application of the appropriate rating schedule, the Veteran should have been assigned a noncompensable evaluation for limitation of flexion to a noncompensable degree - DC 5015-5260.   

In this case, the RO assigned a 10 percent evaluation for the Veteran's right knee disability under DC 5015-5257.  Parenthetically, under DC 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for slight impairment, 20 percent for moderate impairment, and 30 percent for severe impairment.  In this regard, the Veteran has never been shown to have instability or subluxation of the right knee.  

In September 2003, the RO assigned an increased rating to 20 percent for the Veteran's right knee disability under DC 5015-5262, based on the findings from VA examination in August 2003, which were essentially the same as on VA examination in February 1972, except for increased limitation of flexion to 90 degrees and some reported arthritis in the knee joint.  

Under DC 5262, a 10 percent evaluation is assigned when there is malunion of the tibia and fibula with slight knee or ankle disability; 20 percent with moderate knee or ankle disability; 30 percent with marked knee or ankle disability, and 40 percent for nonunion of the tibia or fibula with loss motion requiring brace.  

As to the RO's application of DC 5262, the Board can discern no objective evidence in the record to apply DC 5262 to the facts in this case, as there was no evidence, then or now, of any objective findings to warrant use of DC 5262.  That is, the Veteran has never been shown to have nonunion or malunion of the tibia and fibula.  Therefore, the RO's application of DC 5262 was inappropriate.  In any event, it is the percentage of the rating assigned, and not the specific code that the RO applied that is central to the Veteran's claim.  Therefore, the question to be resolved is whether the current impairment of the Veteran's right knee warrants an evaluation in excess of 20 percent under any of the applicable rating codes for evaluating a knee disability.  

Here, the Veteran was examined by VA three times during the pendency of this appeal, including in October 2009, May 2011, and March 2013.  When examined by VA in October 2009, forward flexion was to 130 degrees with extension to zero degrees.  There was moderate bony enlargement in the right knee, but no evidence of pain or painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement or maalignment.  The Veteran's gait was normal and there was no evidence of callosities, or unusual shoe wear.  The examiner also indicated that there was no evidence of loss of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive movements.  X-ray studies showed very mild hypertrophic degenerative changes, no evidence of fracture and the knee joint spaces were preserved.  

When examined by VA in May 2011, the Veteran reported that he has to sit and rest his knee for about 10 minutes two to three times a work-day due to pain, but does not need to leave work and had not lost anytime at work in the past 12 months due to his knee disability.  The Veteran denied constant pain but said that he has flare-ups of pain one to two hours a day with standing or walking at work.  He also denied any sudden weakness, give-way, locking or falling and said that he has occasional swelling about every two months.  On examination, the Veteran's gait was normal and he walked without hesitation or antalgia and did not use a cane or brace.  Heel and toe walk gait was normal and he could hop on the right leg without difficulty but complained of pain in the knee.  Tandem gait was steady, and the Veteran could complete three serial unsupported full deep knee bends albeit with pain and crepitus in the right knee.  Both thighs and legs appeared symmetrical with normal musculature, and the right knee was slightly enlarged with a bony hypertrophy of the patella, but no effusion or palpable warmth or erythema.  There was mild tenderness over the tibial tubercle, patellar ligament, medial anterior joint space and popliteal fossa, but no tenderness directly on the patella or quadriceps ligament or lateral tibial space.  There was normal patellar motion with mild crepitus and pain on extension and valgus stress causes mild lateral knee pain.  There was no pain with varus or drawer stress testing and no instability.  There was some pain at the medial knee with internal and external leg rotations, but no palpable crepitus or joint pop.  Active ranged of motion was from zero to 120 degrees on three repetitions with pain in the medial joint line and mild palpable patellar crepitus, but no additional range of motion loss due to pain, fatigue, incoordination or instability, and the soles of his shoes showed normal minimal wear pattern on the lateral heels.  X-ray studies showed mild osteoarthritis, unchanged.  

When examined by VA in March 2013, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The examiner commented that he agreed with the May 2011 VA x-ray report that showed evidence of a cystic lesion of the medial femoral condyle at the level of the cortex of the suprcondylar ridge compatible with a fibrous cortical defect.  And that there was mild spurring of the tibial spine, no joint space narrowing between the para-patellofemoral joint or the femoral tibial joints and thickening of the cortex of the medial femur at the level of the cystic lesion.  However, he disagreed with the diagnosis that there was "mild arthritis" since the only change was mild spurring of the tibial spine with no joint space narrowing and no hypertrophic spur formation in the joint lines mediolateral femoral joint spaces.  On examination, the Veteran walked with a very slight limp, favoring the right leg.  He was able to stand on the right leg to remove his trousers, get up out of a chair and on and off the examining table in a normal and unsupported fashion.  The Veteran could squat to 80 degrees bilateral knee flexion and there was normal alignment of the knees.  Extension/flexion was from zero to 110 degrees, and there was no change in range of motion on repetitive movement due to pain, fatigability, weakness, or lack of endurance or incoordination.  There was no crepitus, joint effusion or surgical scars, and patellar alignment and tracking was normal with no subluxation.  There was no localized tenderness about the right knee, and Lachman's ligament testing was negative.  There was no varus or valgus laxity, pivot shift testing was negative, and there was no bony prominences anterior or particular medially over the medial femoral condyle.  There was some mild weakness of the hamstrings and quadriceps on manual muscle testing, but no such weakness or lack of endurance was demonstrated on repetitive joint motion.  The diagnosis was fibrous cortical defect, distal right medial femoral condyle.  The examiner commented that the fibrous cortical defect was benign.  

In this case, the Veteran does not demonstrate objective evidence of a loss of motion in the right knee sufficient to warrant the assignment of a rating in excess of 20 percent based on limitation of motion under DCs 5260 or 5261.  That is, the objective findings during the pendency of this appeal did not show limitation of motion or impairment to the degree required for a disability rating higher than assigned.  In this regard, the evidence show that the Veteran has limitation of flexion to 110 degrees and no limitation of extension.

Similarly, the Veteran has never been shown to have instability or subluxation in the right knee or nonunion or malunion of the tibia and fibula.  Objective testing has failed to show any instability or subluxation.  Examination of the knee revealed that the knee did not exhibit varus or valgus laxity and pivot shift testing and Lachman's ligament testing were negative.  Thus, a compensable evaluation under DCs 5257 or 5262, respectively is not warranted.  Likewise, a higher evaluation under DC 5256 for ankylosis is not warranted, as the Veteran retains significant motion in the right knee.  Therefore, these diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions that he has chronic pain and limitation of motion.  However, the objective findings on the VA examinations and medical reports did not show any instability or subluxation and no more than 110 degrees of limitation of flexion.  Furthermore, the VA examiners who evaluated the Veteran during the pendency of this appeal indicated, specifically, that there was no additional limitation of motion due to pain, weakness, incoordination, fatigue or on repetitive movement.  Thus, there is no competent evidence of record to support the assignment of a rating in excess of 20 percent based on additional functional loss of use.  

The Board recognizes that the Veteran has pain in his right knee on a daily basis which impacts on his ability to engage in some activities.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use.  Therefore, the Board finds that the level of functional impairment is adequately compensated by the 20 percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating.  

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from his service-connected right knee disability do not show that he had sufficient symptoms so as to a warrant an evaluation in excess of 20 percent at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's right knee disability are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment (pain, limitation of motion, functional impairment) caused by his right knee disability, and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In fact, at the hearing in May 2012, the Veteran testified that while his knee bothered him at work, he did not allege that he was unable to work because of his right knee disability and said that he rested his knee frequently.  In any event, the objective findings of record do not show or otherwise suggest that his service-connected right knee disability would preclude substantially gainful employment.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for PTSD is denied.  

An increased rating for a right knee disability is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


